Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made and entered into as of this 17th day of June,
2011 by and between MedAssets Services, LLC, a Delaware limited liability
company (the “Company”), and Gregory A. Strobel (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Employee and to enter into an agreement
embodying the terms of such employment (this “Agreement”) and Employee desires
to enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment hereunder; (ii) any
unpaid or unreimbursed expenses incurred in accordance with Section 7 hereof, to
the extent incurred prior to termination of employment; (iii) any benefits
provided under the Company’s employee benefit plans upon a termination of
employment, in accordance with the terms therein, including rights to equity in
the Company pursuant to the Company’s equity plans or grant documents
thereunder; and (iv) rights to indemnification by virtue of Employee’s position
as an officer or director of the Company Group or under any indemnification
agreement between Employee and the Company, and the benefits under any
directors’ and officers’ liability insurance policy maintained by the Company
Group, in accordance with its terms thereof.

(b) “Affiliate” shall mean, as to any Person, any other Person that controls, is
controlled by, or is under common control with, such Person.

(c) “Annual Bonus” shall have the meaning set forth in Section 4(b) below.

(d) “Base Salary” shall mean the salary, and any increase thereof, provided for
in Section 4(a) below.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Cause” shall mean (i) Employee’s act(s) of gross negligence or willful
misconduct in the course of Employee’s employment hereunder that is or could
reasonably be expected to be materially injurious to the Company or any other
member of the Company Group, (ii) willful failure or refusal by Employee to
perform in any material respect his duties or responsibilities,
(iii) misappropriation by Employee of any assets or business opportunities of
the Company or any other member of the Company Group, (iv) embezzlement or fraud
committed by Employee, or at his direction, (v) Employee’s conviction by a court
of competent jurisdiction of, or pleading “guilty” or “ no contest” to, a felony
or any other criminal charge (other than



--------------------------------------------------------------------------------

minor traffic violations) that has, or could be reasonably expected to have, an
adverse impact on the performance of Employee’s duties to the Company or any
other member of the Company Group or otherwise result in material injury to the
reputation or business of the Company or any other member of the Company Group,
or (vi) Employee’s breach of any material provision of this Agreement. For
purposes of this definition of Cause, no act or failure to act on the part of
Employee shall be considered “willful” if it is done, or omitted to be done, by
Employee in good faith and with a good faith belief that Employee’s act or
omission was in the best interests of the Company.

(g) “Change in Control” means:

(i) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 1 4(d)(2) of the Exchange Act), other
than any other member of the Company Group or an employee benefit plan
maintained by the Company or any other member of the Company Group, directly or
indirectly acquires “beneficial ownership” (within the meaning of Rule 1 3d-3
under the Exchange Act) of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition;

(ii) the date upon which individuals who, as of the Commencement Date,
constitute the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;

(iii) the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any “person” or “group”
(as such terms are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) other than the Company’s Affiliates;

(iv) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Revenue Cycle Service Division of the
Company to any “person” or “group” (as such terms are defined in Sections 13
(d)(3) and 14(d)(2) of the Exchange Act) other than any other member of the
Company Group or an employee benefit plan maintained by the Company; or

(v) an offering of Stock to the general public through a registration statement
filed with the Securities and Exchange Commission with respect to the Revenue
Cycle Service Division of the Company as a separate entity.

 

-2-



--------------------------------------------------------------------------------

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i) “Commencement Date” shall mean March 3, 2011.

(j) “Company” shall have the meaning set forth in the preamble hereto.

(k) “Company Group” shall mean the Company together with any direct or indirect
parent or subsidiary of the Company.

(1) “Competitive Activities” shall mean any business activities in which the
Revenue Cycle Management segment that the Company engaged in (or had committed
plans to engage) during the Term of Employment, or, following termination of
Employee’s employment hereunder, was engaged in business (or had committed plans
to engage) at the time of such termination of employment.

(m) “Confidential Information” shall mean confidential or proprietary trade•
secrets, client lists, client identities and information, information regarding
service providers, investment methodologies, marketing data or plans, sales
plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business or technical information (i) relating to the
Company or any other member of the Company Group, or (ii) that the Company or
any other member of the Company Group may receive belonging to suppliers,
customers or others who do business with the Company or any other member of the
Company Group, but shall exclude any information that is in the public domain or
hereafter enters the public domain, in each case without the breach by Employee
Section 10(a) below.

(n) “Developments” shall have the meaning set forth in Section 10(d) below.

(o) “Disability” shall mean any physical or mental disability or infirmity that
prevents the performance of Employee’s duties for a period of (i) one hundred
twenty (120) consecutive days or (ii) one hundred eighty (180) non-consecutive
days during any twelve (12) month period. Any question as to the existence,
extent or potentiality of Employee’s Disability upon which Employee and the
Company cannot agree shall be determined by a qualified, independent physician
selected by the Company and approved by Employee (which approval shall not be
unreasonably witltheld). The determination of any such physician shall be final
and conclusive for all purposes of this Agreement.

(p) “Employee” shall have the meaning set forth in the preamble hereto.

(q) “Exchange Act” shall me Revenue Cycle Management Division hn the Securities
Exchange Act of 1934, as amended.

 

-3-



--------------------------------------------------------------------------------

(r) “Excise Tax” shall mean any tax imposed under Section 4999 of the Code or
any similar tax that may hereafter be imposed.

(s) “Good Reason” shall mean, without Employee’s written consent, (i) a material
diminution in Employee’s employment duties, responsibilities or authority, or
the assignment to Employee of duties that are materially inconsistent with his
position; (ii) any reduction in Base Salary or target Annual Bonus opportunity;
(iii) the relocation of Employee’s principal place of employment (as provided in
Section 3(c) hereof) more than fifty (50) miles from its current location; or
(iv) any breach by the Company of any material provision of this Agreement.

(t) “Interfering Activities” shall mean, for the first 12 months of the
Restricted Period, (i) encouraging, soliciting, or inducing, or in any manner
attempting to encourage, solicit, or induce, any individual employed by, or
individual or entity providing consulting services to, the Company or any other
member of the Company Group to terminate such employment or consulting services;
provided, that the foregoing shall not be violated by general advertising not
targeted at employees or consultants of the Company or any other member of the
Company Group; (ii) hiring any individual who was employed by the Company or any
other member of the Company Group within the six (6) month period prior to the
date of such hiring; or (iii) encouraging, soliciting or inducing, or in any
manner attempting to encourage, solicit or induce any customer, supplier,
licensee or other business relation of the Company or any other member of the
Company Group to cease doing business with or materially reduce the amount of
business conducted with the Company or any other member of the Company Group, or
in any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any other member of the Company
Group.

“Interfering Activities” for months 13-24 of the Restricted Period shall mean,
(i) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any individual employed by, or individual or
entity providing consulting services to, the Revenue Cycle Services Division or
to terminate such employment or consulting services; provided, that the
foregoing shall not be violated by general advertising not targeted at employees
or consultants of the Revenue Cycle Services Division; (ii) hiring any
individual who was employed by the Revenue Cycle Services Division within the
six (6) month period prior to the date of such hiring; or (iii) encouraging,
soliciting or inducing, or in any manner attempting to encourage, solicit or
induce any customer, supplier, licensee or other business relation of the
Revenue Cycle Services Division, or who became such a customer, supplier,
licensee or other business relation within the six (6) month period following
termination, to cease doing business with or materially reduce the amount of
business conducted with the Revenue Cycle Services Division, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Revenue Cycle Services Division.

(u) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non- charitable), unincorporated organization or other form of
business entity.

(v) “Restricted Area” shall mean any State of the United States of America or
any other jurisdiction in which the Company or any other member of the Company
Group engage (or have committed plans to engage) in business during the Term of
Employment, or, following termination of Employee’s employment, were engaged (or
had committed plans to engage) in business at the time of such termination of
employment.

 

-4-



--------------------------------------------------------------------------------

(w) “Restricted Period” shall mean the period commencing on the Commencement
Date and ending on the twenty-four month anniversary of Employee’s termination
of employment hereunder for any reason.

(x) “Severance Multiplier” shall mean, with respect to any termination of
Employee’s employment hereunder by the Company without Cause or by Employee with
Good Reason, 1; provided, however, that in the event such termination occurs
within the two (2) year period following a Change in Control, the Severance
Multiplier shall instead equal 2.

(y) “Severance Term” shall mean, with respect to any termination of Employee’s
employment hereunder by the Company without Cause or by Employee with Good
Reason, the period commencing on the date of such termination and extending
through a number of months thereafter determined by multiplying (x) the
Severance Multiplier by (y) twelve (12) months.

(z) “Term of Employment” shall have the meaning ascribed to such term in
Section 2 below.

Section 2. Acceptance and Term of Employment.

The Company agrees to employ Employee and Employee agrees to serve the Company
on the terms and conditions set forth herein. Subject to earlier termination
pursuant to Section 8 hereof, the term of employment shall commence on the
Commencement Date and shall continue until the second anniversary of the
Commencement Date (the “Initial Term”), and shall automatically extend for
additional one (1) year terms thereafter (each, a “Renewal Term” and, together
with the Initial Term, the “Term of Employment”), unless either the Employee or
the Company provides written notice (a “Notice of Non-Extension”) to the other
party of its intention not to extend the agreement at least twelve (12) months
prior to the expiration of the Initial Term or the Renewal Term, as applicable.

Section 3. Position, Duties and Responsibilities; Place of Performance.

(a) During the Term of Employment, Employee shall be employed and serve as
President, Revenue Cycle Services and Senior Vice President, National Revenue
Cycle Services Sales (together with such other position or positions consistent
with Employee’s title as the Board shall specify from time to time) and shall
have such duties typically associated with such title. Subject to the foregoing,
Employee also agrees to serve, if requested by the Company at any time and from
time to time, as an officer and/or director of the Company or any parent or
subsidiary of the Company, as specified by the Board, in each case without
additional compensation.

(b) Employee shall devote his full business time, attention, skill and best
efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (x) conflicts with the
interests of the Company or its subsidiaries, (y) interferes with the proper and
efficient performance of his duties for the Company, or (z) interferes with the
exercise of his judgment in the Company’s best interests. Notwithstanding the
foregoing, nothing herein shall preclude Employee from (i) serving, with the
prior written consent of the Board, as a member of the board of directors or
advisory boards (or their equivalents in the case

 

-5-



--------------------------------------------------------------------------------

of a non-corporate entity) of non-competing businesses and charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing his personal investments and affairs; provided, however, that the
activities set out in clauses (i), (ii) and (iii) shall be limited by Employee
so as not to materially interfere, individually or in the aggregate, with the
performance of his duties and responsibilities hereunder.

(c) Employee’s principal place of employment shall be at the Company’s office in
Saddle River, New Jersey, although Employee understands and agrees that he may
be required to travel from time to time in the connection with his performance
of duties hereunder.

Section 4. Compensation. During the Term of Employment, Employee shall be
entitled to the following compensation:

(a) Base Salary, Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$275,000 subject to increase, if any, as may be approved in writing by the Chief
Executive Officer of the Company or the Compensation Committee of the Board of
Directors (the “Compensation Committee”), but not to decrease from the
then-current Base Salary.

(b) Annual Bonus. Employee shall be eligible to participate in an annual
incentive bonus plan established by the Board (or committee thereof) in respect
of each fiscal year during the Term of Employment (the “Annual Bonus”), with a
target Annual Bonus amount for each fiscal year of 40% of Base Salary, subject
to change, if any, as may be approved in writing by the Chief Executive Officer
of the Company or the Compensation Committee.

Section 5. Employee Benefits.

During the Term of Employment, Employee shall be entitled to participate in
health, insurance, retirement and other perquisites and benefits generally
provided to other senior executives of the Company that are made available from
time to time. Employee shall also be entitled to the same number of holidays,
vacation and sick days as are generally allowed to senior executives of the
Company in accordance with Company policies in effect from time to time.

Section 6. “Key-Man” Insurance.

At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Employee shall have no interest in any
such policy, but agrees to reasonably cooperate with the Company in taking out
such insurance by submitting to physical examinations, supplying all information
reasonably required by the insurance company, and executing all necessary
documents, provided that no financial obligation or liability is imposed on
Employee by any such documents.

Section 7. Reimbursement of Business Expenses.

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all such reasonable business expenses incurred in connection
with carrying out the business of the Company, subject to documentation in
accordance with the Company’s policy, as in effect from time to time.

 

-6-



--------------------------------------------------------------------------------

Section 8. Termination of Employment.

(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, (iv) a termination by Employee
with or without Good Reason, or (v) expiration of the Term of Employment in
accordance with Section 2 above. Upon any termination of Employee’s employment
for any reason, except as may otherwise be requested by the Company in writing
and agreed upon in writing by Employee, Employee shall resign from any and all
directorships, committee memberships or any other positions Employee holds with
the Company or any other member of the Company Group. Regardless of any other
term in this Agreement that conflicts or may seem to conflict: the payment (or
commencement of a series of payments) under this Agreement of any nonqualified
deferred compensation (within the meaning of Section 409A of the Code) upon
termination of Employee’s employment shall be delayed until such time as
Employee has also undergone a “separation from service” as defined in Treas.
Reg. l.409A-l(h), at which time any applicable nonqualified deferred
compensation (calculated as of the date of Employee’s termination of employment)
shall be paid (or commence to be paid) to Employee on the schedule set forth in
this Section 8, as if Employee had undergone termination of employment (under
the same circumstances) on the date of his ultimate “separation from service.”

(b) Termination Due to Death or Disability. Employee’s employment shall
terminate automatically upon his death. The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination. In
the event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:

(i) the Accrued Obligations;

(ii) any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred,
but in no event later than two and one-half months following the end of the
fiscal year to which the Annual Bonus relates;

(iii) a pro rata Annual Bonus (determined using the target Annual Bonus if such
termination occurs during the fiscal year in which the Commencement Date falls,
and using the Annual Bonus paid or payable for the immediately prior fiscal year
for terminations after the fiscal year in which the Commencement Date falls)
based on the number of days elapsed from the commencement of such fiscal year
through and including the date of such termination, such amount to be paid
within five (5) business days of such termination; and

Except as set forth in this Section 8(b), following Employee’s termination by
reason of his death or Disability, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(c) Termination by the Company for Cause.

(i) A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. Employee shall be given not less than thirty
(30) days written notice by the Board of the intention to terminate his
employment for Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. Employee

 

-7-



--------------------------------------------------------------------------------

shall have thirty (30) days after the date that such written notice has been
given to Employee in which to cure such act or acts or failure or failures to
act, to the extent such cure is possible. If he fails to cure such act or acts
or failure or failures to act, the termination shall be effective on the date
immediately following the expiration of the thirty (30) day notice period. If
cure is not possible, the termination shall be effective on the date of receipt
of such notice by Employee. During any cure period provided hereunder, the Board
may, in its sole and absolute discretion, prohibit Employee from entering the
premises of the Company (or any subsidiary thereof) or otherwise performing his
duties hereunder, and any such prohibition shall in no event constitute an event
pursuant to which Employee may terminate employment with Good Reason; provided,
however, that if cure is possible, and Employee can reasonably demonstrate to
the Board that he desires to enter the premises of the Company (or a subsidiary
thereof) or to otherwise perform his duties hereunder solely to attempt to cure
the act or acts or failure or failures to act that constitute the grounds on
which the proposed termination for Cause is based, Employee shall be permitted
to enter the premises of the Company (or a subsidiary thereof) or otherwise to
perform his duties hereunder solely for the purposes of curing such act or acts
or failure or failures to act.

(ii) In the event the Company terminates Employee’s employment for Cause,
Employee shall be entitled to:

 

  (A) the Accrued Obligations; and

 

  (B) any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred,
but in no event later than two and one-half months following the end of the
fiscal year to which the Annual Bonus relates.

Following such termination of Employee’s employment for Cause, except as set
forth in this Section 8(c)(ii), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to the following, subject to
adjustment under Section 8(i) below:

(i) the Accrued Obligations;

(ii) any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred,
but in no event later than two and one-half months following the end of the
fiscal year to which the Annual Bonus relates;

(iii) an amount equal to the Severance Multiplier multiplied by the sum of
Employee’s Base Salary plus target Annual Bonus amount for the fiscal year
during which such termination occurs, such amount to be payable in substantially
equal installments during the Severance Term, in accordance with the Company’s
regular payroll practices;

 

-8-



--------------------------------------------------------------------------------

(iv) an additional amount equal to $45,000; and

(v) notwithstanding any provision of any equity plan of the Company or
applicable equity grant agreement to the contrary, all equity awards that have
not otherwise vested shall vest, and applicable restrictions shall lapse,
immediately upon such termination.

For purposes of this subsection (d) only, the delivery of a Notice of
Non-Extension by the Company to Employee during the two (2) year period
following a Change in Control shall be deemed to constitute a termination
without Cause, such that upon receipt of such Notice of Non- Extension by
Employee, Employee shall be deemed to have waived the required notice period set
forth in Section 2 above, and Employee’s employment hereunder shall be deemed to
have been terminated without Cause as of the date of receipt of such notice.

Notwithstanding the foregoing, the payments and benefits described in
subsections (ii) through (iv) above shall immediately cease, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of Section 10 hereof. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 8(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth with reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such thirty
(30) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
date immediately following the expiration of the thirty (30) day notice period,
and Employee shall be entitled to the same payments and benefits as provided in
Section 8(d) above for a termination without Cause, it being agreed that
Employee’s right to any such payments and benefits shall be subject to the same
terms and conditions as described in Section 8(d) above. Following such
termination of Employee’s employment by Employee with Good Reason, except as set
forth in this Section 8(e), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee without Good Reason, Employee shall be entitled to the same payments
and benefits as provided in Section 8(c) above for a termination for Cause. In
the event of termination of Employee’s employment under this Section 8(f), the
Company may, in its sole and absolute discretion, by written notice accelerate
such date of termination and still have it treated as a termination without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 8(f), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

(g) Expiration of Term of Employment. In the event that the Term of Employment
expires following delivery by the Company to the Employee of Notice of Non-
Extension, then Employee shall be entitled, upon separation from employment, to
the same Severance Benefits as if Employee’s employment had been terminated by
the

 

-9-



--------------------------------------------------------------------------------

Company without Cause. These Severance Benefits, which are described in
Section 8(d), become due and payable if and only if Employee’s employment is
actually terminated pursuant to a Notice of Non- Extension. Under no
circumstances will any severance benefits be paid to Employee while Employee
remains employed with the Company.

(h) Release. Regardless of any provision in this Agreement that conflicts or may
seem to conflict: payment of any amount or provision of any benefit pursuant to
subsection (b), (d), (e), or (g) of this Section 8 (other than the Accrued
Obligations) (collectively the “Severance Benefits”) shall be conditioned upon
Employee’s execution, delivery to the Company, and non-revocation of a release
of claims in favor of the Company and its affiliates and related parties in such
form as is reasonably required by the Company and consistent with the terms of
this Agreement (the “Release of Claims”), and also conditioned upon the
expiration of any revocation period allowed under the Release of Claims, within
60 days following the date of termination of Employee’s employment. The Company
shall provide such Release of Claims to Employee within five (5) days of the
date of termination of Employee’s employment. If Employee fails to execute the
Release of Claims in a manner that is sufficiently timely so as to permit any
revocation period to expire prior by the end of this 60-day period, or timely
revokes his or her acceptance of the Release of Claims, then Employee shall not
be entitled to any Severance Benefits. Further, to the extent that any of the
Severance Benefits constitutes “nonqualified deferred compensation” for purposes
of Section 409A of the Federal Tax Code, any payment of any amount, and the
provision of any benefit otherwise scheduled to occur prior to the 6O day
following the date of termination of Employee’s employment (but for the
condition on executing the Release of Claims) shall not be made until the first
regularly scheduled payroll date following the 60th day. Then after that 60th
day, any remaining Severance Benefits shall be provided to Employee according to
the applicable schedule set forth in this Agreement. For the avoidance of doubt:
in the event of a termination due to Employee’s death or Disability, Employee’s
obligations herein to execute and not revoke the Release of Claims may be
satisfied on his or her behalf and by his or her estate or a person having legal
power of attorney over his or her affairs.

(i) Modified Cutback. If any payment, benefit or distribution of any type to or
for the benefit of Employee, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Parachute Payments”) would subject
Employee to the Excise Tax, the Parachute Payments shall be reduced so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
($1) less than the amount which would cause the Parachute Payments to be subject
to the Excise Tax; provided that the Parachute Payments shall only be reduced to
the extent the after-tax value of amounts received by Employee after application
of the above reduction would exceed the after-tax value of the amounts received
without application of the reduction. For this purpose, the after-tax value of
an amount shall be determined taking into account all federal, state, and local
income, employment, and excise taxes applicable to the amount.

Subject to the next sentence, the Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating any cash severance benefits
(with the payments to be made furthest in the future being reduced first), then
by reducing or eliminating any accelerated vesting of performance-based stock
options or substantially similar awards, then by reducing or eliminating any
accelerated vesting of performance-based restricted stock awards or
substantially similar awards, then by reducing or eliminating any accelerated
vesting of service-based stock options or substantially similar awards, then by
reducing or eliminating any accelerated vesting of service- based restricted
stock awards or

 

-10-



--------------------------------------------------------------------------------

substantially similar awards, then by reducing or eliminating any other
remaining Parachute Payments; provided, that no such reduction or elimination
shall apply to any non-qualified deferred compensation amounts (within the
meaning of Section 409A) to the extent such reduction or elimination would
accelerate or defer the timing of the payment in maimer that does not comply
with Section 409A. If a reduction or elimination of any Parachute Payments is
required, Employee may change the order in which the Parachute Payments are
reduced or eliminated by giving prior written notice to the Company, if such
notice is consistent with the requirements of Section 409A to avoid the
imputation of any tax, penalty or interest thereunder.

An initial determination as to whether (i) any of the Parachute Payments
received by Employee in connection with the occurrence of a Change in Control
shall be subject to the Excise Tax, and (ii) the amount of any reduction, if
any, that may be required under this Section 8(i) shall be made by an
independent accounting firm selected by the Company and reasonably acceptable to
Employee (the “Accounting Firm”) prior to the consummation of the Change in
Control. The Employee shall be furnished with notice of all determinations made
as to the Excise Tax payable with respect to Employee’s Parachute Payments,
together with the related calculations of the Accounting Firm, promptly after
the determinations and calculations have been received by the Company.

For purposes of this Section 8(i):

(i) no portion of the Parachute Payments, the receipt or enjoyment of which the
Employee shall have effectively waived in writing prior to the date of payment
of the Parachute Payments, shall be taken into account;

(ii) no portion of the Parachute Payments shall be taken into account which in
the opinion of the Accounting Firm does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Federal Tax Code;

(iii) the Parachute Payments shall be reduced only to the extent necessary so
that the Parachute Payments (other than those referred to in the immediately
preceding clause (i) or (ii)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Federal Tax Code or are otherwise not subject to
disallowance as deductions, in the opinion of the Accounting Firm; and

(iv) the value of any non-cash benefit or any deferred payment or benefit
included in the Parachute Payments shall be determined by the Accounting Firm
based on Sections 280G and 4999 of the Federal Tax Code, or on substantial
authority within the meaning of Section 6662 of the Federal Tax Code.

Section 9. Additional Payments. No additional payments are contemplated under
this Agreement.

Section 10. Restrictive Covenants. Employee acknowledges and agrees that (A) the
agreements and covenants contained in this Section 10 are (i) reasonable and
valid in geographical and temporal scope and in all other respects, and
(ii) essential to protect the value of the Company’s business and assets, and
(B) by his employment with the Company, Employee will obtain knowledge,
contacts, know-how, training and experience and there is a substantial
probability that such knowledge, know-how, contacts, training and experience
could be used to the substantial advantage of a competitor of the Company and to
the Company’s substantial detriment. For purposes of this Section 10, references
to the Company shall be deemed to include its subsidiaries.

 

-11-



--------------------------------------------------------------------------------

(a) Confidential Information. At any time during and after the end of the Term
of Employment, without the prior written consent of the Board, except to the
extent required by an order of a court having jurisdiction or under subpoena
from an appropriate government agency, in which event, Employee shall, to the
extent legally permitted, consult with the Board prior to responding to any such
order or subpoena, and except as he in good faith believes necessary or
desirable in the performance of his duties hereunder, Employee shall not
disclose to or use for the benefit of any third party any Confidential
Information.

(b) Non-Competition. Employee covenants and agrees that for the first 12 months
of the Restricted Period, Employee shall not, directly or indirectly,
individually or jointly, own any interest in, operate, join, control or
participate as a partner, director, principal, officer, or agent of, enter into
the employment of, act as a consultant to, or perform any services for any
Person (other than the Company or any other member of the Company Group), that
engages in any Competitive Activities within the Restricted Area.
Notwithstanding anything herein to the contrary, this Section 10(b) shall not
prevent Employee from acquiring as aninvestment securities representing not more
than three percent (3%) of the outstanding voting securities of any
publicly-held corporation or from being a passive investor in any mutual fund,
hedge fund, private equity fund or similar pooled account so long as Employee’s
interest therein is less than three percent (3%) and he has no role in selecting
or managing investments thereof.

(c) Non-Interference. During the Restricted Period, Employee shall not, directly
or indirectly, for his own account or for the account of any other Person,
engage in Interfering Activities.

(d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of the Company, and (ii) the documents and data of any nature and in
whatever medium of the Company, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.

(e) Works for Hire. Except as may be set forth on Exhibit A, Employee agrees
that the Company shall own all right, title and interest throughout the world in
and to any and all inventions, original works of authorship, developments,
concepts, know-how, improvements or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which Employee may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice during the Term of Employment, whether or not
during regular working hours, provided they either (i) relate at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of any member of the Company Group;
(ii) result from or relate to any work performed for the Company or any member
of the Company Group; or (iii) are developed through the use of Confidential
Information and/or Company resources or in consultation with any personnel of
the Company or any other member of the Company Group (collectively referred to
as “Developments”). Employee hereby assigns all right, title and interest in and
to any and all of these Developments to the Company, Employee agrees to assist
the Company, at the Company’s expense, to further evidence, record and perfect
such assignments, and to perfect, obtain, maintain, enforce, and defend any
rights specified to be so owned or assigned. Employee hereby irrevocably
designates and appoints the Company and its agents as attorneys-in-fact to act
for and on Employee’s behalf to execute and file any document and to do all
other lawfully permitted acts

 

-12-



--------------------------------------------------------------------------------

to further the purposes of the foregoing with the same legal force and effect as
if executed by Employee. In addition, and not in contravention of any of the
foregoing, Employee acknowledges that all original works of authorship which are
made by him (solely or jointly with others) within the scope of employment and
which are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 USC Sec. 101). To the extent
allowed by law, this includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights.” To the extent Employee retains any such moral rights under applicable
law, Employee hereby waives such moral rights and consents to any action
consistent with the terms of this Agreement with respect to such moral rights,
in each case, to the full extent of such applicable law. Employee will confirm
any such waivers and consents from time to time as requested by the Company.

(f) Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 10
unenforceable, the other provisions of this Section 10 shall nevertheless stand
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to permissible duration or size.

Section 11. Breach of Restrictive Covenants.

Without limiting the remedies available to the Company, Employee acknowledges
that a breach of any of the covenants contained in Section 10 hereof may result
in material irreparable injury to the Company Group for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
the Company shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction, without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach of
Section 10 hereof, restraining Employee from engaging in activities prohibited
by Section 10 hereof or such other relief as may be required specifically to
enforce any of the covenants in Section 10 hereof. Notwithstanding any other
provision to the contrary, the Restricted Period shall be tolled during any
period of violation of any of the covenants in Section 10 (b) or (c) hereof and
during any other period required for litigation during which the Company seeks
to enforce such covenants against Employee if it is ultimately determined that
Employee was in breach of such covenants.

Section 12. Representations and Warranties of Employee.

Employee represents and warrants to the Company that:

(a) Employee’s employment will not conflict with or result in his breach of any
agreement to which he is a party or otherwise may be bound;

(b) Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound; and

(c) In connection with Employee’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.

 

-13-



--------------------------------------------------------------------------------

Section 13. Indemnification

Subject to the terms and conditions of the Articles of Association and By-Laws
of the Company (in each case, as in effect from time to time), the Company
agrees to indemnify and hold Employee harmless to the fullest extent permitted
by the laws of the State of Delaware, as in effect at the time of the subject
act or omission. In connection therewith, Employee shall be entitled to the
protection of any insurance policies which the Company elects to maintain
generally for the benefit of the Company’s directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by Employee in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company. This provision shall survive any termination of Employee’s employment
hereunder.

Section 14. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

Section 15. Mitigation; Set Off.

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Employee to the Company or its Affiliates.
Employee shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Employee’s other employment or
otherwise.

Section 16. Delay in Payment.

Notwithstanding any provision in this Agreement to the contrary:

(a) Any payment otherwise required to be made hereunder to the Employee at any
date as a result of the termination of Employee’s employment shall be delayed
for any period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration o the Delay Period, Employee shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth in
this Agreement;

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code; and

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code): (i) the Company
shall make any such expense reimbursement no later than the last day of the
taxable year

 

-14-



--------------------------------------------------------------------------------

following the taxable year in which Employee incurred the applicable expense,
(ii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (iii) the amount of expenses
eligible for reimbursement or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year; provided that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect.

Section 17. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company to, any purchaser of all or substantially
all of the Company’s business or assets or any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise). The
Company will require in a writing delivered to Employee that any such purchaser,
successor or assignee to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase, succession or assignment had taken place. The
Company may make no other assignment of this Agreement or its obligations
hereunder.

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee or other designee or,
if there be no such designee, to Employee’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 17(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company and Employee any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.

Section 18. Waiver and Amendments.

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

Section 19. Severability.

If any covenants or other provisions of this Agreement are found to be invalid
or unenforceable by a final determination of a court of competent jurisdiction:
(a) the remaining terms and provisions hereof shall be unimpaired, and (b) the
invalid or unenforceable term or provision hereof shall be deemed replaced by a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision
hereof.

 

-15-



--------------------------------------------------------------------------------

Section 20. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW JERSEY (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE. All actions and proceedings arising out of or relating to this Agreement
shall be heard and determined in any New Jersey state or federal court, and the
parties hereto hereby consent to the jurisdiction of such courts in any such
action or proceeding.

Section 21. Notices.

(a) Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.

(b) Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

Section 22. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 23. Entire Agreement.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Employee. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement.
But, as a limited exception, nothing in this Section 23 modifies or otherwise
supersedes the “Operational Bonus” terms and conditions set forth in the
December 14, 2010 offer letter from John Bardis to Employee, the terms of which
Employee accepted by countersignature.

Section 24. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 25 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 25. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

 

-16-



--------------------------------------------------------------------------------

[Signatures to appear on the following page.]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

MedAssets Services, LLC

/s/ Jonathan H. Glenn

By: Jonathan H. Glenn Title: Executive Vice President, Chief Legal and
Administrative Officer EMPLOYEE

/s/ Gregory A. Strobel

Gregory A. Strobel

 

-18-



--------------------------------------------------------------------------------

EXHIBIT A

None.

 

-19-